1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     TONINO RUSSO,                                        Case No.: 18cv1837-MMA (MDD)
11
                                                          ORDER DENYING PLAINTIFF’S
12                                     Plaintiff,         MOTION TO APPOINT COUNSEL
     v.
13                                                        [Doc. No. 30]
     COUNTY OF SAN DIEGO, et al.,
14
15                                  Defendants.
16
17         On November 7, 2019, Plaintiff Tonino Russo (“Plaintiff”), proceeding pro se,
18   filed a motion to appoint pro bono counsel. See Doc. No. 30. The Court ordered Plaintiff
19   to file supplemental information regarding whether he is indigent and whether
20   “exceptional circumstances” warrant the appointment of pro bono counsel in this case.
21   See Doc. No. 31. Plaintiff filed his supplemental brief on December 2, 2019, and his
22   affidavit in support of his pending motion on December 6, 2019. See Doc. Nos. 33, 34.
23   Defendants County of San Diego, Lisa Ramirez, and Hugh Davidson (“Defendants”)
24   filed a brief in opposition to Plaintiff’s motion to appoint counsel. See Doc. No. 36. The
25   Court found the matter suitable for determination on the papers and without oral
26   argument pursuant to Civil Local Rule 7.1.d.1. See Doc. No. 37. For the reasons set
27   forth below, the Court DENIES Plaintiff’s motion to appoint counsel.
28   ///

                                                    -1-                   18cv1837-MMA (MDD)
1                                           BACKGROUND
2          This action arises out of events occurring on August 18 and 19, 2017. On August
3    18, 2017, sheriff deputies responded to Plaintiff’s residence after receiving a report of a
4    disturbance inside the home. Russo is the father of three young children and was residing
5    with his fiancée, the mother of his children, at the time.
6          Plaintiff alleges that Defendant Ramirez informed Plaintiff that he was under arrest
7    and “yanked one of Russo’s arms behind his back.” FAC ¶ 14. Due to his size,
8    Defendant Ramirez “struggled to pull both of Russo’s arms all the way behind his back”
9    as Plaintiff weighed over 300 pounds and “lacked sufficient flexibility in his upper
10   body.” Id. Plaintiff felt pain in his shoulders as a result. Defendant Ramirez “then
11   clamped down the handcuffs until there was no space between the metal and Russo’s
12   skin, causing immediate pain to Russo’s wrists.” Id. at ¶ 15. Defendant Ramirez and
13   another deputy attempted to put Plaintiff into the back of the patrol car. Plaintiff alleges
14   he “ended up in a semi-prone position in the back seat with his right shoulder pinned in
15   the area where a passenger’s legs would normally be positioned.” Id. ¶ 16. Plaintiff
16   experienced “excruciating pain” in his shoulder and “numbness” in his hands and wrists.
17   Id. ¶ 17. Plaintiff went to the hospital for medical treatment. After receiving medical
18   treatment, Plaintiff was taken to jail and booked into custody.
19         The following day, Plaintiff was released from custody. Plaintiff alleges his
20   fiancée’s father invited him to the house to pick up personal items, including his wallet
21   and phone. Plaintiff drove to the house with his father but could not locate his wallet and
22   phone. As Plaintiff and his father were leaving the neighborhood, they were pulled over
23   by sheriff deputies, including Defendant Davidson. The deputies ordered Plaintiff out of
24   the car. Defendant Davidson “accused Russo of violating a ‘stay away’ order that was
25   entered the previous day.” Id. ¶ 23. Plaintiff claims he did not receive notice of the
26   order. Defendant Davidson placed Plaintiff under arrest, “clamping down handcuffs to
27   the point of causing substantial pain on the preexisting wounds.” Id. ¶ 24. Plaintiff
28   informed the deputies that the handcuffs were also causing extreme pain in his shoulders.

                                                  -2-                       18cv1837-MMA (MDD)
1    Plaintiff alleges Defendant Davidson then pushed Plaintiff into the police car with
2    substantial force, causing pain and injury to Plaintiff’s neck. The deputies booked
3    Plaintiff into jail without medical attention. Upon his release, Plaintiff sought medical
4    treatment, which is ongoing.
5          Based on these allegations, Plaintiff asserts claims against Defendants for: (1)
6    excessive force in violation of his Fourth Amendment rights under 42 U.S.C. § 1983; (2)
7    interference with his rights under California Civil Code Section § 52.1; and (3)
8    negligence. See Doc. No. 18 (hereinafter “FAC”). Plaintiff claims that as a result of the
9    deputies’ conduct, he has suffered serious injury to his wrists, shoulders, and neck.
10                                     PROCEDURAL HISTORY
11         Dispositive pretrial motions, including motions for summary judgment and
12   motions addressing Daubert issues, were due on August 23, 2019. No dispositive
13   motions were filed. A trial date has not been set in this case. On August 27, 2019,
14   Plaintiff’s attorneys filed a motion to withdraw from his representation. See Doc. No. 23.
15   The Court granted Plaintiff’s motion. See Doc. No. 25. Plaintiff filed the instant motion
16   on November 7, 2019, claiming he cannot afford counsel. See Doc. No. 30. Defendants
17   oppose Plaintiff’s motion.
18                                            DISCUSSION
19         As set forth in the Court’s November 12, 2019 Order, while there is no
20   constitutional right to counsel in a civil action, the Court may under “exceptional
21   circumstances” exercise its discretion to request an attorney represent an indigent civil
22   litigant pursuant to 28 U.S.C. § 1915(e)(1). Palmer v. Valdez, 560 F.3d 965, 970 (9th
23   Cir. 2009). When determining whether “exceptional circumstances” exist, courts
24   consider: (1) the likelihood of success on the merits; and (2) the ability of the Plaintiff to
25   articulate his claims pro se in light of the complexity of the legal issues involved. See id.
26   “Neither of these considerations is dispositive and instead must be viewed together.” Id.
27         With respect to the likelihood of success on the merits, Plaintiff points out that no
28   motion for summary judgment was filed in this case. See Doc. No. 33 at 2. Plaintiff

                                                   -3-                       18cv1837-MMA (MDD)
1    further claims that prior to the incident, he was very active in sports, but he currently has
2    “extensive medical issues[.]” Id. at 3. Lastly, Plaintiff contends that “officers have
3    contradicted their own testimony under oath.” Id. Plaintiff’s arguments are insufficient
4    to demonstrate that he has a likelihood of success on the merits. First, while Plaintiff’s
5    likelihood of success on the merits increased when no motion for summary judgment was
6    filed, Defendants contend that they did not file any dispositive motions “given the
7    significant factual disputes created by Plaintiff’s provocative deposition testimony[.]”
8    Doc. No. 36 at 2; see also Heilman v. Silva, No. 13-cv-2984 JLS (AGS), 2017 WL
9    822164, at *3 (S.D. Cal. Mar. 2, 2017) (noting that the court’s prior finding that the
10   plaintiff’s likelihood of success on the merits increased when the court denied in part the
11   defendants’ motion for summary judgment “does not obligate the Court to appoint new
12   counsel.”). Second, Plaintiff cites to no evidence of his extensive medical issues in
13   support of his contentions and fails to explain how the officers’ contradicted testimony
14   supports his likelihood of success at trial. Rather, Defendants maintain that the causal
15   link between Plaintiff’s claimed injuries and the underlying events was “annihilated by
16   the medical evidence,” which was “likely a factor in his former attorneys’ ultimate
17   decision to exit this litigation.” Id. at 4. Thus, in the absence of any evidentiary record
18   before the Court, the Court finds that Plaintiff has not demonstrated a likelihood of
19   success on the merits.
20         Regarding Plaintiff’s ability to articulate his claims pro se in light of the
21   complexity of this case, Plaintiff states that he worries about presenting information
22   concerning his health issues and expert testimony “which are crucial in this case.” Doc.
23   No. 33 at 3. Plaintiff also claims that he does not know how to present information that
24   the officers contradicted their own testimony. See id. While the Court is sympathetic to
25   Plaintiff’s unfamiliarity with trial procedures, the appointment of counsel requires more
26   than simply demonstrating the “difficulties which any litigant would have in proceeding
27   pro se.” Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). The jury will
28   ultimately be tasked with deciding a relatively straightforward legal question: was

                                                  -4-                        18cv1837-MMA (MDD)
1    Plaintiff subjected to excessive force during his arrests? Several courts have found
2    similar claims insufficiently complex to justify the appointment of pro bono counsel. See
3    Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (affirming the district court’s
4    denial of trial counsel where the prisoner brought an Eighth Amendment claim against a
5    correctional officer who “purposely closed a food-slot door on [plaintiff’s] hand” because
6    the issues raised were “not of substantial complexity” to warrant the appointment of
7    discretionary counsel); Courson v. Chochran, No. 08-cv-871 JAH (WMc), 2009 WL
8    10725719, at *1 (S.D. Cal. Nov. 2, 2009) (“Plaintiff’s claims of physical abuse by a San
9    Diego Sheriff’s Deputy are not sufficiently ‘complex’ or unique to warrant appointment
10   of counsel.”). Further, as Defendants note, discovery was completed while Plaintiff had
11   counsel, there are no dispositive motions for Plaintiff to respond to, and Plaintiff has been
12   able to sufficiently articulate his arguments in the instant motion and in his supplemental
13   brief. Accordingly, exceptional circumstances do not warrant the appointment of counsel
14   in this case. See Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004).1
15                                              CONCLUSION
16          Based on the foregoing, the Court DENIES Plaintiff’s motion for appointment of
17   counsel. Accordingly, the Court ORDERS as follows:
18               Within ten (10) calendar days of the date of this Order, the parties must
19                 jointly contact the assigned magistrate judge to schedule a mandatory
20                 settlement conference at the convenience of the assigned magistrate judge.
21               Further, within fourteen (14) calendar days of scheduling the mandatory
22                 settlement conference with the assigned magistrate judge, the parties
23                 must:
24                      Meet and confer in person to ensure that Plaintiff has access to, or
25                         copies of, all discovery materials; and
26
27
            1
               Because the Court finds that exceptional circumstances do not warrant the appointment of
28   counsel, the Court need not address Plaintiff’s indigency.

                                                       -5-                         18cv1837-MMA (MDD)
1                     File on the docket a joint proposed pretrial scheduling order.
2          Upon review of the proposed pretrial scheduling order, the Court will issue a final
3    pretrial scheduling order in due course.
4
5          IT IS SO ORDERED.
6
7    Dated: February 12, 2020
8                                                 _____________________________
9                                                 HON. MICHAEL M. ANELLO
                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -6-                      18cv1837-MMA (MDD)
